IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 547 WAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
BERNARD JERRY,                :
                              :
               Petitioner     :


                                     ORDER


PER CURIAM

      AND NOW, this 17th day of February, 2015, the Petition for Allowance of Appeal

and Motion to Expedite are DENIED.